--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this _____
day of [_________, 20__], by and between CoreLogic, Inc., a Delaware corporation
(the “Company”), and _____________(the “Executive”).




RECITALS


THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:


A.  The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as _______ of (the “Effective
Date”).


B.  The Executive desires to accept such employment on such terms and
conditions.


C.  The Executive’s Employment Agreement dated _______ shall be terminated and
shall be null and void in all respects as of the Effective Date.  This Agreement
shall govern the employment relationship between the Executive and the Company
from and after the Effective Date and supersedes and negates all previous
agreements with respect to such relationship.
 
AGREEMENT


NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:


1.             Retention and Duties.
 



 
1.1
Retention.  The Company does hereby hire, engage and employ the Executive for
the Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement.  The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement.



 
1.2
Duties.  During the Period of Employment, the Executive shall serve the Company
as its _______ for [_______] and shall have such other duties and
responsibilities as the Chief Executive Officer of the Company (the “CEO”) shall
determine from time to time.  The Executive shall be subject to the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s Code of
Conduct, as it may change from time to time).  During the Period of Employment,
the Executive shall report solely to the CEO.


 
1

--------------------------------------------------------------------------------

 



 
1.3
No Other Employment; Minimum Time Commitment.  During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment.  The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the CEO or the Company’s Board
of Directors (the “Board”).  The Company shall have the right to require the
Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that the
Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its affiliates, successors or assigns.



 
 
1.4
No Breach of Contract.  The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; (iii) the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iv) the Executive is not bound
by any employment, consulting, non-compete, confidentiality, trade secret or
similar agreement (other than this Agreement and the Confidentiality Agreement)
with any other Person; (v) to the extent the Executive has any confidential or
similar information that he is not free to disclose to the Company, he will not
disclose such information to the extent such disclosure would violate applicable
law or any other agreement or policy to which the Executive is a party or by
which the Executive is otherwise bound; and (vi) the Executive understands the
Company will rely upon the accuracy and truth of the representations and
warranties of the Executive set forth herein and the Executive consents to such
reliance.



 
 
1.5
Location.  The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time.  The
Executive agrees that he will be regularly present at that office.  The
Executive acknowledges that he will be required to travel from time to time in
the course of performing his duties for the Company.



 
 
1.6
Confidentiality Agreement.  In connection with entering into this Agreement, the
Executive has executed and delivered to the Company a Confidential Information
and Inventions Agreement (as it may be amended from time to time and together
with any similar successor agreement, the “Confidentiality Agreement”).  The
Executive agrees to abide by the Confidentiality Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.
Period of Employment.  The “Period of Employment” shall commence on the
Effective Date and shall end at the close of business on _______ (the
“Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Period of Employment shall be automatically
extended for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18).  The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Provision of notice that the Period of
Employment shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement and shall not give rise to an
obligation to pay severance benefits pursuant to Section 5.3(b). Notwithstanding
the foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.



3.             Compensation.
 



 
3.1
Base Salary.  The Executive’s base salary (the “Base Salary”) shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time, but not less frequently than in monthly installments.  The Executive’s
initial Base Salary shall be at an annualized rate of ________________
(_______).  The Company will review the Executive’s Base Salary at least
annually and may increase the Executive’s Base Salary from the rate then in
effect based on such review.



 
 
3.2
Annual Performance Bonus.  For each fiscal year of the Company that ends during
the Period of Employment, the Executive shall be eligible to receive an annual
incentive bonus (“Incentive Bonus”) in an amount to be determined by the
Company’s Compensation Committee in its sole discretion, based on the
performance objectives established for that particular period and subject to the
terms and conditions of any applicable bonus plan. Incentive Bonus awards at
target performance are determined annually based on Company performance targets
and market data for similarly situated executives at peer companies. For ______,
Incentive Bonus award at target performance shall be no less than ___________
Percent (____%) of the Executive’s Base Salary.



 
3.3
Long Term Incentives.  The Executive shall also be eligible to receive long-term
incentive awards annually in an amount to be determined by the Company’s
Compensation Committee in its sole discretion (“LTI Awards”).  LTI Awards at
target performance are determined annually based on Company performance goals
and market data for similarly situated executives at peer companies. For ______,
the LTI Awards at target performance shall have a grant-date value of no less
than ____________ Dollars ($______).


 
3

--------------------------------------------------------------------------------

 
 
4.             Benefits.
 



 
4.1
Retirement, Welfare and Fringe Benefits.  During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.



 
 
4.2
Reimbursement of Business Expenses.  The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.  The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.



 
 
4.3
Paid Time Off.  During the Period of Employment, the Executive will be covered
by the Company’s Executive Paid Time Off Policy as in effect from time to time.



5.             Termination.
 



 
5.1
Termination by the Company.  The Executive’s employment with the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 



 
5.2
Termination by the Executive. The Executive’s employment with the Company, and
the Period of Employment, may be terminated by the Executive with no less than
thirty (30) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18).

 



 
5.3
Benefits upon Termination.  If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:



(a)           The Company shall pay the Executive (or, in the event of his
death, the Executive’s estate) any Accrued Obligations (as such term is defined
in Section 5.5);

 
4

--------------------------------------------------------------------------------

 



(b)           If, during the Period of Employment and prior to the date on which
a Change in Control (as defined in Section 5.5) occurs, the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
(as such term is defined in Section 5.5), the Executive shall be entitled to the
following benefits:


(i)           The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to two (the “Applicable Multiple”) times the sum of (x) the
Executive’s Base Salary at the annualized rate in effect on the Severance Date
plus (y) the target annual Incentive Bonus amount for the Executive as
established by the Company and as in effect on the Severance Date (the
“Severance Benefit.”)  In the seventh (7th) month following the month in which
the Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs, the Company shall pay the Executive a fraction of the aggregate
Severance Benefit, where the numerator of such fraction is seven (7) and the
denominator of such fraction is the Number of Severance Months.  For purposes of
this Agreement, the “Number of Severance Months” equals twelve (12) multiplied
by the Applicable Multiple.  For each month thereafter, commencing with the
eighth (8th) month following the month in which the Executive’s Separation from
Service occurs and continuing through and ending with the month which is the
Number of Severance Months following the month in which the Executive’s
Separation from Service occurs, the Company shall pay the Executive a fraction
of the aggregate Severance Benefit, where the numerator of such fraction is one
(1) and the denominator of such fraction is the Number of Severance Months.  Any
fractional payment shall be rounded down to the nearest whole cent.


(ii)           The Company will pay or reimburse the Executive for his premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive’s Severance Date occurs and
shall cease with continuation coverage for the twenty-fourth month following the
month in which the Executive’s Separation from Service occurs (or, if earlier,
shall cease upon the first to occur of the Executive’s death, the date the
Executive becomes eligible for coverage under the health plan of a future
employer, or the date the Company ceases to offer group medical coverage to its
active executive employees or the Company is otherwise under no obligation to
offer COBRA continuation coverage to the Executive).  To the extent the
Executive elects COBRA coverage, he shall notify the Company in writing of such
election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place;

 
5

--------------------------------------------------------------------------------

 



(iii)           The Company shall promptly pay to the Executive any Incentive
Bonus that would otherwise be paid to the Executive had his employment by the
Company not terminated with respect to any fiscal year that ended before the
Severance Date, to the extent not theretofore paid;


(iv)           At the time the Company pays bonuses with respect to the fiscal
year in which the Severance Date occurs (and in all events not later than two
and one-half months after the end of such fiscal year), the Company shall pay
the Executive the Incentive Bonus that would otherwise have been paid to the
Executive with respect to that fiscal year had his employment with the Company
not terminated, multiplied by a fraction, the numerator of which is the total
number of days in such fiscal year the Executive was employed with the Company
and the denominator of which is the total number of days in such fiscal year.


(c)           If, during the Period of Employment, the Executive’s employment
with the Company terminates as a result of the Executive’s death or Disability,
the Company shall pay the Executive the amounts contemplated by Section
5.3(b)(iii) and (iv).


(d)           Notwithstanding the foregoing provisions of this Section 5.3, if
the Executive breaches his obligations under Section 6 of this Agreement, or any
obligation under the Confidentiality Agreement, at any time, from and after the
date of such breach and not in any way in limitation of any right or remedy
otherwise available to the Company, the Executive will no longer be entitled to,
and the Company will no longer be obligated to pay, any remaining unpaid portion
of the Severance Benefit or any remaining unpaid amount contemplated by Section
5.3(b)(iii), 5.3(b)(iv), or 5.3(c), or to any continued Company-paid or
reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the Release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties agree is good and adequate consideration, in
and of itself, for the Executive’s Release contemplated by Section 5.4.


(e)           The foregoing provisions of this Section 5.3 shall not affect: (i)
the Executive’s receipt of benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of the applicable Company
welfare benefit plan; (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, and hospitalization; or (iii) the Executive’s
receipt of benefits otherwise due in accordance with the terms of the Company’s
401(k) plan (if any).

 
6

--------------------------------------------------------------------------------

 



(f)           If a Change in Control occurs, Section 5.3 shall no longer apply
as of the date of the Change in Control (other than to the extent Executive’s
employment had already terminated prior to such date), and the Executive’s right
to receive any severance benefits in connection with a termination of employment
upon or after the date of such Change in Control shall be governed by the Change
in Control Agreement (as defined in Section 5.5); provided, however, that if the
Executive is entitled to any severance benefits under the Change in Control
Agreement in connection with a Termination (as such term is defined in the
Change in Control Agreement) that occurs within six (6) months prior to a Change
in Control as provided in Section 5 of the Change in Control Agreement (a
“Pre-CIC Termination”), then (i) any severance benefits otherwise payable to
Executive pursuant to Section 6(a)(ii) and (iii) of the Change in Control
Agreement shall be reduced on a dollar-for-dollar basis by the amount of any
severance benefits Executive becomes entitled to in connection with such
termination under Section 5.3(b)(i), (ii) any benefits due to the Executive
pursuant to Section 6(b) of the Change in Control Agreement shall be reduced for
the number of months (if any) the Executive was provided benefits under Section
5(b)(ii) and Section 5(b)(ii) shall cease to apply with the month in which the
Change in Control occurs, and (iii) if the Executive is entitled in connection
with such termination to the benefit provided for in Section 5(b)(iv), such
provision shall apply and the Executive shall not be entitled to the benefit
provided for in Section 6(a)(i) of the Change in Control Agreement.  By
executing this Agreement, the Executive and the Company agree that the Change in
Control Agreement is amended (i) as provided to effect the foregoing provisions
of this Section 5(f), and (ii) if the Executive becomes entitled to cash
severance as provided in Section 6(a) of the Change in Control Agreement
(including cash severance pursuant to the Change in Control Agreement in
connection with a Pre-CIC Termination), such cash severance shall be paid in
installments in accordance with the schedule set forth in Section 5.3(b)(i)
above (but determined applying the Applicable Multiple provided for in the
Change in Control Agreement).  In addition, the parties hereby agree that if the
Executive becomes entitled to payment by the Company of his COBRA premiums as
provided in Section 6(b) of the Change in Control Agreement in connection with a
Pre-CIC Termination and was not entitled to the benefit provided in Section
5(b)(iv) of this Agreement in connection with such a Pre-CIC Termination, such
benefit under Section 6(b) of the Change in Control Agreement shall commence
with the month following the month in which the Change in Control occurs.



 
 
5.4
Release; Exclusive Remedy.



(a)           This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement or any stock option or other equity-based award
agreement to the contrary.  As a condition precedent to any Company obligation
to the Executive pursuant to Section 5.3(b) or 5.3(c) or any other obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive’s employment, the Executive shall, upon or promptly following
his last day of employment with the Company (and in all events within twenty-one
(21) days after his last day of employment with the Company), provide the
Company with a valid, executed Release, and such Release shall have not been
revoked by the Executive pursuant to any revocation rights afforded by
applicable law.  For these purposes, “Release” means a written release agreement
in substantially the form attached as Exhibit A to this Agreement, provided that
the Company may make technical changes to such form and may revise such form to
reflect changes in law, rules and regulations or otherwise to help ensure that
the Release is maximally enforceable under applicable law.

 
7

--------------------------------------------------------------------------------

 



(b)           The Executive agrees that the payments and benefits contemplated
by Section 5.3 (and any applicable acceleration of vesting of an equity-based
award in accordance with the terms of such award in connection with the
termination of the Executive’s employment) shall constitute the exclusive and
sole remedy for any termination of his employment and the Executive covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment.  The Executive agrees to resign, on the Severance
Date, as an officer and director of the Company and each of its subsidiaries,
and as a fiduciary of any benefit plan of the Company or any of its
subsidiaries, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.
 



 
5.5
Certain Defined Terms.



(a)           As used herein, “Accrued Obligations” means:


(i)             any Base Salary that had accrued but had not been paid on or
before the Severance Date; and


(ii)            any reimbursement due to the Executive pursuant to Section 4.2
for expenses reasonably incurred by the Executive on or before the Severance
Date and documented and pre-approved, to the extent applicable, in accordance
with the Company’s expense reimbursement policies in effect at the applicable
time.


(b)           As used herein, “Cause” shall mean, as reasonably determined by
the Board (excluding the Executive, if he is then a member of the Board) based
on the information then known to it, that one or more of the following has
occurred:


(i)             the Executive has committed a felony or any crime of moral
turpitude (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction);


(ii)            the Executive has engaged in acts of fraud, dishonesty or other
acts of misconduct in the course of his duties hereunder;


(iii)           the Executive has willfully failed to perform or uphold his
duties under this Agreement, has been negligent in performing such duties,
and/or has willfully failed to comply with reasonable directives of the Board or
any superior officer of the Company; or

 
8

--------------------------------------------------------------------------------

 



(iv)           the Executive has breached any Company policy applicable to the
Executive, the Confidentiality Agreement, any provision of Section 6, and/or any
other contract to which the Executive is a party to with the Company or any of
its subsidiaries.


(c)           As used herein, “Change of Control” shall have the meaning given
to such term in the Change in Control Agreement.


(d)           As used herein, “Change in Control Agreement” shall mean the
Change in Control Agreement by and between the Executive and the Company dated
January 1, 2011.


(e)           As used herein, “Disability” shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.


(g)          As used herein, “Involuntary Termination” shall mean a termination
of the Executive’s employment by the Company without Cause (and other than due
to Executive’s death or in connection with a good faith determination by the
Board that the Executive has a Disability).


(h)           As used herein, the term “Person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.


(i)            As used herein, a “Separation from Service” occurs when the
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
 



 
5.6.
Notice of Termination.  Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 



 
5.7
Limitation on Benefits; Company Clawback Policy.  Notwithstanding anything else
in this Agreement to the contrary, benefits and payments under this Section 5
are subject to Section 7 of the Change in Control Agreement. Any Incentive Bonus
paid, as well as any other compensation provided, to Executive will be subject,
to the extent applicable in accordance with its terms, to the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law.


 
9

--------------------------------------------------------------------------------

 


6.
Protective Covenants.  For purposes of clarity, the provisions of this Section 6
are in addition to, not in lieu of, any obligations set forth in the
Confidentiality Agreement.

 



 
6.1
Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its subsidiaries
in connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any subsidiaries with respect to matters relating to the Executive’s
employment with or service as a member of the Board or the board of directors of
any subsidiary (collectively, “Litigation”); or (b) any audit of the financial
statements of the Company or any subsidiary with respect to the period of time
when the Executive was employed by the Company or any subsidiary (“Audit”).  The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
subsidiary (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any subsidiary to give
testimony without requiring service of a subpoena or other legal process; (iii)
volunteering to the Company or any subsidiary pertinent information related to
any Litigation or Audit; (iv) providing information and legal representations to
the auditors of the Company or any subsidiary, in a form and within a time frame
requested by the Board, with respect to the Company’s or any subsidiary’s
opening balance sheet valuation of intangibles and financial statements for the
period in which the Executive was employed by the Company or any subsidiary; and
(v) turning over to the Company or any subsidiary any documents relevant to any
Litigation or Audit that are or may come into the Executive’s possession.  The
Company shall reimburse the Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 6.1, including lodging
and meals, upon the Executive’s submission of receipts.

 



 
6.2
[Alternative 1]



 
Restriction on Competition. The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its subsidiaries during the twenty-four (24) month
period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its subsidiaries’ trade
secrets and confidential information.  Thus, to avoid the inevitable disclosure
of the Company’s and its subsidiaries’ trade secrets and confidential
information, and to protect such trade secrets and confidential information and
the Company’s and its subsidiaries’ relationships and goodwill with customers,
during the Period of Employment and for a period of twenty-four (24) months
after the Severance Date, the Executive will not directly or indirectly through
any other Person engage in, enter the employ of, render any services to, have
any ownership interest in, nor participate in the financing, operation,
management or control of, any Competing Business.  For purposes of this
Agreement, the phrase “directly or indirectly through any other Person engage
in” shall include, without limitation, any direct or indirect ownership or
profit participation interest in such enterprise, whether as an owner,
stockholder, member, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
director, officer, licensor of technology or otherwise.  For purposes of this
Agreement, “Competing Business” means a Person anywhere in the continental
United States and elsewhere in the world where the Company and its subsidiaries
engage in business, or reasonably anticipate engaging in business, on the
Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or any and time during the twenty-four (24) month
period following the Severance Date competes, with the Company or any of its
subsidiaries in any business engaged in by the Company or any of its
subsidiaries (or which any of them had plans to in the future engage in, which
plans were known by or reasonably should have been known by the Executive) as of
the Severance Date.  Nothing herein shall prohibit the Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation. The Executive acknowledges
that, in the course of his employment with the Company and/or its subsidiaries
and their predecessors, he has become familiar, or will become familiar, with
the Company’s and its subsidiaries’ and their predecessors’ trade secrets and
with other confidential and proprietary information concerning the Company, its
subsidiaries and their respective predecessors and that his services have been
and will be of special, unique and extraordinary value to the Company and its
subsidiaries.  The Executive agrees that the foregoing covenants set forth in
this Section 6.2 (the “Restrictive Covenants”) are reasonable and necessary to
protect the Company’s and its subsidiaries’ trade secrets and other confidential
and proprietary information, good will, stable workforce, and customer
relations.


 
10

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its subsidiaries currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6.2  regardless of whether the Executive is then entitled to
receive severance pay or benefits from the Company.  The Executive understands
that the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of the Company and any of its subsidiaries, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.  The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 
11

--------------------------------------------------------------------------------

 
 
 
Without limiting the generality of Section 17, the Executive agrees that a
breach by the Executive of any of the covenants in this Section 6.2 would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach.  Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6.2, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6.2, or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of this Section 6.2 if and when
final judgment of a court of competent jurisdiction or arbitrator, as
applicable, is so entered against the Executive.  The Executive further agrees
that the applicable period of time any Restrictive Covenant is in effect
following the Severance Date, as determined pursuant to the foregoing provisions
of this Section 6.2, such period of time shall be extended by the same amount of
time that Executive is in breach of any Restrictive Covenant.

 
 

 
6.2
[Alternative 2]

 
 

 
Further Condition of Any Severance. The Executive agrees that if the Executive
were to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its subsidiaries during the twenty-four (24)
month period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its subsidiaries’ trade
secrets and confidential information.  Accordingly, the Company shall have no
obligation to pay any Severance Benefit (or any further Severance Benefit, as
the case may be, and in each case that may otherwise be or become due) in the
event that, during the Period of Employment or at any time in the twenty-four
(24) months after the Severance Date, the Executive, directly or indirectly
through any other Person engages in, enters the employ of, renders any services
to, has any ownership interest in, or participates in the financing, operation,
management or control of, any Competing Business.  The Executive agrees that he
will not hold any such position or engage in any such activity during the Period
of Employment.  Compliance with this Section 6.2 is a condition precedent to any
Severance Benefit that might otherwise be or become due.  For avoidance of
doubt, the Company shall not be entitled to monetary damages or injunctive
relief in the event of any breach by the Executive of this Section 6.2 following
the Severance Date.  For purposes of this Agreement, the phrase “directly or
indirectly through any other Person engage in” shall include, without
limitation, any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, member, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, director, officer, licensor of
technology or otherwise.  For purposes of this Agreement, “Competing Business”
means a Person anywhere in the continental United States and elsewhere in the
world where the Company and its subsidiaries engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or any and time
during the twenty-four (24) month period following the Severance Date competes,
with the Company or any of its subsidiaries in any business engaged in by the
Company or any of its subsidiaries (or which any of them had plans to in the
future engage in, which plans were known by or reasonably should have been known
by the Executive) as of the Severance Date.  Nothing herein shall prohibit the
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as the
Executive has no active participation in the business of such corporation.


 
12

--------------------------------------------------------------------------------

 



7.
Withholding Taxes.  Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 



8.
Successors and Assigns.



(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Without limiting the generality of
the preceding sentence, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.


9.
Number and Gender; Examples.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.


 
13

--------------------------------------------------------------------------------

 



10.
Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 



11.
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the state of [___________], without giving effect to any choice
of law or conflicting provision or rule (whether of the state of [___________]
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the state of [___________] to be applied.  In furtherance of the foregoing,
the internal law of the state of [____________] will control the interpretation
and construction of this Agreement, even if under such jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 



12.
Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 



13.
Entire Agreement.  This Agreement, together with the attached exhibit, the
Confidentiality Agreement and the Change in Control Agreement, (together, the
“Integrated Document”), embodies the entire agreement of the parties hereto
respecting the matters within its scope.  The Integrated Document supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof.  Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into the Integrated Document,
and to the extent inconsistent with the Integrated Document, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth in the Integrated Document.


 
14

--------------------------------------------------------------------------------

 
 
14.
Modifications.  This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 



15.
Waiver.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 



16.
Arbitration.  Except as provided in Section 6.2 and 17, Executive and the
Company agree that any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
______, ______, before a sole arbitrator (the “Arbitrator”) selected from the
American Arbitration Association, as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator.  Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator's award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.  The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment.



17.
Remedies.  Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor.  The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement.  Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.


 
15

--------------------------------------------------------------------------------

 



18.
Notices.  Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.



if to the Company:


CoreLogic, Inc.
4 First American Way
Santa Ana, California 92707
Attention:  General Counsel
 



 
if to the Executive, to the address most recently on file in the payroll records
of the Company.

 



19.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 



20.
Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 



21.
Section 409A.



(a)           It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”) so as not to subject the Executive to payment of any additional
tax, penalty or interest imposed under Code Section 409A.  The provisions of
this Agreement shall be construed and interpreted to avoid the imputation of any
such additional tax, penalty or interest under Code Section 409A yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to the
Executive.

 
16

--------------------------------------------------------------------------------

 
 
(b)           If the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any payment or
benefit pursuant to Section 5.3(b) or (c) until the earlier of (i) the date
which is six (6) months after his or her Separation from Service for any reason
other than death, or (ii) the date of the Executive’s death.  The provisions of
this Section 21(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A.  Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive’s Separation from Service that are not so paid by reason
of this Section 21(b) shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six (6)
months after the Executive’s Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of the
Executive’s death).


(c)           To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4.2 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred.  The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.


[The remainder of this page has intentionally been left blank.]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.



 
“COMPANY”
           
CoreLogic, Inc.,
   
a Delaware corporation
           
By:
     
Name: 
     
Title:
                     
“EXECUTIVE”
                    [Name]  



 
18

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Release


1.             Release by the Executive.  [____________] (the “Executive”), on
his own behalf and on behalf of his descendants, dependents, heirs, executors,
administrators, assigns and successors, and each of them, hereby acknowledges
full and complete satisfaction of and releases and discharges and covenants not
to sue CoreLogic, Inc. (the “Company”), its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
the Executive’s employment or any other relationship with or interest in the
Company or the termination thereof, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”) set forth below, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal, state or local law, regulation or ordinance (collectively, the
“Claims”); provided, however, that the foregoing release does not apply to any
obligation of the Company to the Executive pursuant to any of the following: (1)
Section 5.3 of the Employment Agreement dated as of [__________, 20__] by and
between the Company and the Executive (the “Employment Agreement”); (2) any
equity-based awards previously granted by the Company to the Executive, to the
extent that such awards continue after the termination of the Executive’s
employment with the Company in accordance with the applicable terms of such
awards; (3) any right to indemnification that the Executive may have pursuant to
the Company’s bylaws, its corporate charter or under any written indemnification
agreement with the Company (or any corresponding provision of any subsidiary or
affiliate of the Company) with respect to any loss, damages or expenses
(including but not limited to attorneys’ fees to the extent otherwise provided)
that the Executive may in the future incur with respect to his service as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (4) with respect to any rights that the Executive may have to
insurance coverage for such losses, damages or expenses under any Company (or
subsidiary or affiliate) directors and officers liability insurance policy; (5)
any rights to continued medical and dental coverage that the Executive may have
under COBRA; or (6) any rights to payment of benefits that the Executive may
have under a retirement plan sponsored or maintained by the Company that is
intended to qualify under Section 401(a) of the Internal Revenue Code of 1986,
as amended.  In addition, this release does not cover any Claim that cannot be
so released as a matter of applicable law.  The Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

 
 

--------------------------------------------------------------------------------

 


2.             Acknowledgement of Payment of Wages.  Except for accrued vacation
(which the parties agree totals approximately ___ days of pay) and salary for
the current pay period, the Executive acknowledges that he has received all
amounts owed for his regular and usual salary (including, but not limited to,
any bonus, severance, or other wages), and usual benefits through the date of
this Agreement.


3.             Waiver of Civil Code Section 1542.  This Agreement is intended to
be effective as a general release of and bar to each and every Claim hereinabove
specified.  Accordingly, the Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims.  Section 1542 of
the California Civil Code provides:


“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”


The Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which the Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms.  Nevertheless, the Executive hereby waives,
as to the Claims, any claims, demands, and causes of action that might arise as
a result of such different or additional claims, demands, causes of action or
facts.


4.             ADEA Waiver.  The Executive expressly acknowledges and agrees
that by entering into this Agreement, he is waiving any and all rights or claims
that he may have arising under the Age Discrimination in Employment Act of 1967,
as amended (“ADEA”), which have arisen on or before the date of execution of
this Agreement.  The Executive further expressly acknowledges and agrees that:


(a)           He is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement;


(b)           He was given a copy of this Agreement on [____________] and
informed that he had twenty-one (21) days within which to consider this
Agreement and that if he wished to executive this Agreement prior to expiration
of such 21-day period, he should execute the Acknowledgement and Waiver attached
hereto as Exhibit A-1;


(c)           Nothing in this Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and


(d)           He was informed that he has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if the Executive elects revocation during
that time.  Any revocation must be in writing, addressed to the Company’s Chief
Executive Officer and delivered in accordance with the notice provisions of the
Employment Agreement, and must be received by the Company during the seven-day
revocation period.  In the event that the Executive exercises his right of
revocation, neither the Company nor the Executive will have any obligations
under this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
5.             Restricted Stock Unit.  As part of Executive’s employment,
Executive was awarded restricted stock units pursuant to the terms of a
Restricted Stock Unit Award Agreement and _________________________or the plan
in effect from time to time (collectively, the "Plan Documents"), the terms of
which are incorporated herein by reference.  This Agreement shall constitute a
separation agreement for purposes of determining the Period of Restriction, as
defined in the Plan Documents.  If Executive signs and returns this Agreement,
the Period of Restriction applicable to Executive’s outstanding, unvested
restricted stock units will lapse as provided in, and subject to the provisions
of, the Plan Documents.  Executive agrees that Executive will not engage in
Detrimental Activity, as defined in the Restricted Stock Unit Award Agreement.


6.             No Transferred Claims.  The Executive represents and warrants to
the Company that he has not heretofore assigned or transferred to any person not
a party to this Agreement any released matter or any part or portion thereof.


7.             Miscellaneous.  The following provisions shall apply for purposes
of this Agreement:


(a)           Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.


(b)           Section Headings. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.


(c)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of _______, without giving effect to
any choice of law or conflicting provision or rule (whether of the State of
________ or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of ______ to be applied.  In furtherance of
the foregoing, the internal law of the State of _______ will control the
interpretation and construction of this agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.


(d)           Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 
3

--------------------------------------------------------------------------------

 
 
(e)           Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.


(f)           Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.


(g)           Arbitration. The Executive and the Company agree that any
controversy or claim arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy or claim arising out of Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in accordance with the arbitration and dispute resolution provisions
set forth in the Employment Agreement.


(h)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.


[Remainder of page intentionally left blank]

 
4

--------------------------------------------------------------------------------

 
 
The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.


EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.



 
“EXECUTIVE”
                     
[___________]
 





EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.





 
“COMPANY”
       
CORELOGIC, INC.
       
By:
      [Name]     [Title]



 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1


ACKNOWLEDGMENT AND WAIVER




I, _______________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.




I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.




EXECUTED this ___ day of ____________ 20___, at ___________ County, _________.





       
[_____________]
 



 
6


--------------------------------------------------------------------------------